Citation Nr: 0618485	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-37 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral pes planus with plantar fasciitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1998 to July 
2001.  

This matter arises from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, that denied an increased evaluation for 
bilateral pes planus with plantar fasciitis, evaluated as 10 
percent disabling.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
the hearing is contained in the claims folder.


FINDINGS OF FACT

The veteran's bilateral pes planus is no more than severe.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no 
higher, for bilateral pes planus have been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5276 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

By letter dated in March 2003, the RO asked the veteran to 
submit information and/or evidence in support of his claim, 
which would include that in his possession.  He was informed 
of his and VA's respective duties to obtain such evidence.  
However, he was not informed of the requirements of or type 
of evidence necessary to establish an increased disability 
rating.  Even though the veteran was not provided with 
adequate notice on this matter, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran will not be prejudiced by proceeding 
with the adjudication because the record demonstrates that he 
had actual knowledge of the requirements for establishing an 
increased disability rating and submitted all evidence and 
argument that would support his claim for an increased 
disability rating.  

Since the veteran filed this claim for an increased 
evaluation, he has submitted precisely the type of evidence 
needed to substantiate his claim for an increased rating and 
has done so as the evidence became available.  He submitted 
August 2002 private treatment records for bilateral pes 
planus and underwent a May 2003 VA examination to determine 
the severity of this disability.  In March 2006, he provided 
testimony before the undersigned Veteran's Law Judge, 
offering highly relevant argument in support of his claim.  
At this hearing he informed VA of his ongoing treatment and 
submitted recent VA treatment records entirely consistent 
with his testimony.  He has submitted the type of evidence 
that supports a claim for an increased disability rating.  
Since the purpose of VCAA notice is to inform the veteran of 
evidence necessary to substantiate a claim and this veteran 
has submitted that type of evidence, the purpose of the 
absent notice has not been frustrated.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  Therefore, the 
Board finds that the veteran has not been prejudiced by lack 
of notice under the VCAA.

Any error in the failure to provide notice involving the 
downstream element of an effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  

Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Anchorage Alaska VA Health System and T.D. Quinton D.P.M.  
The veteran was afforded an appropriate VA medical 
examination in May 2003.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and duty to assist pursuant to the VCAA.   See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


Increased rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Service connection was established for bilateral pes planus 
in a May 2002 rating determination.  A 10 percent rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276, and 
that rating remained in effect until October 2002 when the 
veteran filed a claim stating that his bilateral pes planus 
had worsened since his last examination.

Under 38 C.F.R. § 4.71a Diagnostic Code 5276 (2005), 
evaluation for pes planus are assigned as follows:

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.

Bilateral......................................................50
Unilateral.....................................................30

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities

Bilateral......................................................30
Unilateral.....................................................20

Moderate; weight bearing line over or 
medial to great toe, inward bowing of the 
tendo Achillis, pain on manipulation and 
use of the feet, Bilateral or 
unilateral......................................................10

Mild; symptoms relieved by built-up shoe 
or arch support.........................................................0

The record shows that the veteran's bilateral pes planus 
results in pain accentuated on use.  Indeed, the veteran has 
sought treatment due to pain caused by standing or walking, 
since prior to filing this claim for an increased evaluation.  
The record also contains objective evidence of deformity.  An 
August 2002 report, from T.D. Quinton D.P.M., indicated that 
the veteran had significant pes planovalgus with 
weightbearing and forefoot abduction.  At this time the 
podiatrist discussed treatment of his pes planus with 
orthotics.  X-rays from a May 2003 VA examination showed the 
veteran to have low arches and accessory ossicles adjacent to 
the lateral aspect of each cuboid.  In February 2005, a VA 
podiatrist found the veteran to have subtalar joint 
pronation, mild as to the left foot and moderate as to the 
right foot.  At that time he was being treated with inserts, 
and was casted for custom orthotics.  Given that the veteran 
has demonstrated accentuated pain on use and objective 
evidence of deformity, both forefoot abduction and pronation, 
the Board finds that his bilateral pes planus approximates 
the criteria for a severe disability and the criteria for a 
30 percent disability rating have been met.  See 38 C.F.R. 
§ 4.7 (2005).

However, the record does not indicate that the veteran's pes 
planus is pronounced.  While pronation has been noted, it is 
not marked pronation.  The February 2005 VA podiatrist found 
the veteran to have only mild pronation of the left foot and 
moderate pronation of the right foot.  Palpation of the 
veteran's feet during the May 2003 examination did not elicit 
pain, and while the veteran has been diagnosed with plantar 
fasciitis, neither medical personnel nor the veteran have 
indicated that he has extreme tenderness of the plantar 
surfaces of his feet.  Likewise, the record is absent for any 
findings that the veteran has ever experienced spasm of the 
tendo achilles and the May 2003 examiner noted no abnormal 
response upon palpation, extension or flexion.  Finally, the 
May 2003 VA examiner stated that the veteran did get some 
relief from gel pad sole inserts and the February 2005 VA 
records show that the veteran is pursuing treatment by 
orthotics.  Therefore, it cannot be said that he has gotten 
no relief from orothopedic shoes or appliances.  

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40 and 4.45, as they relate 
to pain and any resulting functional impairment due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
Diagnostic Code 5276, acquired flatfoot, does not evaluate 
the veteran's foot disability with respect to range of 
motion; therefore, sections 4.40 and 4.45, with respect to 
pain on motion, are not applicable.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Additionally, the rating criteria 
under Diagnostic Code 5276 specifically contemplates pain on 
manipulation and use.


ORDER

Entitlement to a 30 percent evaluation for bilateral pes 
planus is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


